LaSalle Bank N.A. 135 South LaSalle Street Suite 1625 Chicago, IL 60603 Global Securities and Trust Services Annual Statement of Compliance VIA: EMAIL Banc of America Commercial Mortgage Inc. 214 North Tryon Street, NC1-027-22-03 Charlotte, North Carolina 28255 Re:Banc of America Commercial Mortgage Trust 2007-5 Reference is made to the Pooling and Servicing Agreement (the "Agreement") dated as of December 1, 2007, among Banc of America Commercial Mortgage Inc., as Depositor, Bank of America, National Association, as Master Servicer, Centerline Servicing Inc., as Special Servicer, Wells Fargo Bank, N.A., as Trustee, and LaSalle Bank National Association, as Certificate Administrator and REMIC Administrator. I, Barbara L. Marik, a Senior Vice President of LaSalle Bank National Association, as Trustee and REMIC Administrator hereby certify that: (1) A review of the activities of the Trustee and REMIC Administrator during the preceding calendar year and of the performance of the Trustee and REMIC Administrator under the Agreement has been made under my supervision; and (2) To the best of my knowledge, based on such review, the Trustee and REMIC Administrator have fulfilled all its obligations under the Agreement in all material respects throughout such year or a portion thereof. Date: February 27, 2008 LaSalle Bank National Association, as Trustee and REMIC Administrator /s/ Barbara L. Marik Barbara L. Marik Senior Vice President
